 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Robert William Dutcher,                            No. CV-15-01079-PHX-ROS
10                  Plaintiff,                          ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          In the operative complaint, Plaintiff alleged Defendant Corizon had been
16   deliberately indifferent to his serious medical needs by repeatedly failing to provide
17   appropriate treatment for his chronic conditions. At the end of that complaint, Plaintiff
18   stated the relief he was seeking:
             The Plaintiff requests preliminary relief of immediate treatment of his serious
19           health care needs, without respect to costs and ask for a jury trial for the
20           settling of punitive and compensatory damages for harms, caused to the
             Plaintiff as a result of unwarranted denials and delays of constitutionally
21           adequate health care . . . .
22
     (Doc. 40 at 26). The Court noted in screening the complaint that Plaintiff was seeking
23
     “injunctive and compensatory relief.” (Doc. 42 at 4). At that time, the Court did not
24
     specify Plaintiff was seeking permanent injunctive relief. But the Court read the complaint
25
     as seeking such relief, as evidenced by the Order issued on June 13, 2019, calling for
26
     briefing on the appropriate nature of permanent relief. (Doc. 238).
27
            Because Plaintiff is an inmate who filed the operative complaint pro se, that
28
     “complaint must be held to less stringent standards than formal pleadings drafted by
 1   lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342 (9th Cir. 2010). In the context of Plaintiff’s
 2   claims, his request for “preliminary relief of immediate treatment” must be construed as a
 3   request for permanent injunctive relief. That is especially true given Federal Rule of Civil
 4   Procedure 54(c).
 5          Rule 54(c) provides every final judgment “should grant the relief to which each
 6   party is entitled, even if the party has not demanded that relief in its pleadings.” According
 7   to the Ninth Circuit, that language means “[s]o long as a party is entitled to relief, a trial
 8   court must grant such relief despite the absence of a formal demand in the party’s
 9   pleadings.” In re Bennett, 298 F.3d 1059, 1069 (9th Cir. 2002). The only exception to this
10   rule is when the opposing party would be prejudiced by the failure to identify the requested
11   relief in the complaint. California Ins. Guarantee Ass’n v. Burwell, 227 F. Supp. 3d 1101,
12   1116 (C.D. Cal. 2017). In this case, all possible defendants have now been put on notice
13   that permanent injunctive relief might be ordered. Therefore, no possible defendant will
14   suffer cognizable prejudice should Plaintiff be awarded such relief after trial. See In re
15   Jodoin, 196 B.R. 845, 852 (Bankr. E.D. Cal. 1996) (“In this context, prejudice refers to
16   lack of opportunity to present additional evidence to meet the unpleaded issue.”).
17          Accordingly,
18          IT IS ORDERED the parties, Ryan, and Centurion shall attend the status
19   conference on June 24, 2019, prepared to discuss who should be added as a party for
20   purposes of Plaintiff’s request for permanent injunctive relief.
21          Dated this 21st day of June, 2019.
22
23
24                                                      Honorable Roslyn O. Silver
25                                                      Senior United States District Judge

26
27
28


                                                 -2-
